Action for a declaratory' judgment declaring plaintiff to be the lawful wife of defendant David Spitzer and enjoining defendant Rappaport from holding herself out as Mrs. Snitzer. Order granting defendants’ motion, under subdivision 5 of rule *807106 of the Buies of Civil Practice, to dismiss the complaint for insufficiency, affirmed, without costs, with leave to plaintiff, if so advised, to serve an amended complaint within ten days from the entry of the order hereon. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.